United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0020
Issued: April 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2019 appellant filed a timely appeal from a September 11, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee injury
causally related to the accepted January 19, 2018 employment incident.
FACTUAL HISTORY
On January 20, 2018 appellant, then a 53-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging an injury on January 19, 2018 when he bent down to pick up flat mail and
heard a pop in his left knee while in the performance of duty. He stopped work on
January 20, 2018.
In a January 19, 2018 medical excuse note, Dr. Katherine Granberry, Board-certified in
internal medicine, indicated that appellant would be unable to work from January 19 to 24, 2018.
In an undated narrative, appellant recounted that on January 19, 2018 he was casing his
mail when he bent down to retrieve mail from the floor and felt a pop in his left knee. He
immediately felt pain in his left knee. Appellant decided to continue his route, thinking that the
pain would eventually subside; however, after delivering mail for a few blocks, the pain continued
and he decided to return to his station and inform his supervisor of his injury.
In a development letter dated February 7, 2018, OWCP advised appellant of the
deficiencies of his claim and instructed him as to the factual and medical evidence necessary to
establish his claim. It requested him to provide a narrative medical report from his physician,
which contained a detailed description of findings and diagnoses, explaining how the reported
incident caused or aggravated his medical condition. OWCP afforded him 30 days to submit the
necessary evidence.
In response, appellant submitted a February 1, 2018 duty status report (Form CA-17) with
an illegible signature. The form noted left knee pain after it popped at work on January 19, 2018
and diagnosed a quadriceps tendon tear, as well as tears of the medial meniscus and lateral
meniscus. It discussed an abnormal magnetic resonance imaging (MRI) scan of appellant’s left
knee and suggested that appellant not return to work until he could be seen by an orthopedic
surgeon.
In a March 1, 2018 attending physician’s report (Form CA-20), Dr. Sheela Manaparambil,
Board-certified in internal medicine, discussed the claimed January 19, 2018 employment incident
in which appellant injured his left knee when he bent down and heard a pop. She noted appellant’s
history of osteoarthritis in the same knee and that an MRI scan of his left knee revealed a left
quadriceps rupture, medial and lateral meniscus tears and carpal tunnel syndrome.
Dr. Manaparambil added that a specific diagnosis would need to be determined by orthopedics.
She checked a box marked “yes” to indicate her belief that appellant’s injuries were caused or
aggravated by his employment activity and reasoned that it was possible to injure the knee with
little weight.

2

By decision dated March 9, 2018, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record did not support that appellant’s left knee injuries were causally
related to the January 19, 2018 employment incident.
OWCP continued to receive evidence. In a January 31, 2018 diagnostic report, Dr. Jeremy
Katz, a Board-certified radiologist, performed an MRI scan of appellant’s left knee, which revealed
a small, very thin, linear full-thickness tear of the distal quadriceps tendon, a small parrot-beak
tear of the medial meniscus, and a very small horizontal tear of the lateral meniscus. In a
February 1, 2018 medical note with no signature, a healthcare provider provided a summary, which
noted appellant’s diagnoses and advised that he had been seen by an orthopedic specialist.
On January 14, 2019 appellant, through counsel, requested reconsideration of OWCP’s
March 9, 2018 decision.
Appellant submitted an August 6, 2018 medical report from Dr. Charles Lieder, a Boardcertified orthopedic surgeon, which was signed only by a transcriptionist. Dr. Lieder noted that
appellant injured his left knee in 2015 and reinjured it in 2018 when he was bending over to pick
up mail and heard a pop. Appellant provided him a description of his daily work routine and
Dr. Lieder opined that appellant most likely reinjured his knee because the bending exacerbated
his previous tear. Dr. Lieder diagnosed appellant with a left knee medial meniscus tear parrotbeak and reasoned that there was no question that the abnormal bending over activities accelerated
his injury. He noted that appellant had not improved with conservative treatment and
recommended surgery to treat his condition.
By decision dated September 11, 2019, OWCP denied modification of its March 9, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury. 4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease. 5

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. 6 First,
the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged. 7 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury. 8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship. 9 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 10
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition. 11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left knee injury
causally related to the accepted January 19, 2018 employment incident.
In Dr. Manaparambil’s March 1, 2018 Form CA-20, she discussed appellant’s history of
osteoarthritis in his left knee and, upon evaluation of appellant’s left knee MRI scan, noted a left
quadriceps rupture, medial and lateral meniscus tears, and carpal tunnel syndrome. She checked
a box marked “yes” to indicate her belief that appellant’s injuries were caused or aggravated by
his employment activity and reasoned that it was possible to injure the knee with little weight.
While she provided an affirmative opinion on causal relationship, Dr. Manaparambil failed to
specifically differentiate between the effects of the preexisting osteoarthritis and the symptoms
related to the January 19, 2018 employment incident.12 The Board has held that a well-rationalized
opinion is particularly warranted when there is a history of preexisting condition, as in this case. 13
Additionally, a physician’s opinion on causal relationship which consists of checking “yes” to a
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

K.V., Docket No. 18-0723 (issued November 9, 2018).

10

I.J., 59 ECAB 408 (2008).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
N.C., Docket No. 19-1191 (issued December 19, 2019); R.D., Docket No. 18-1551 (issued March 1, 2019).
12

Id.

13

M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn Haggerty, 45 ECAB 383, 388 (1994).

4

form question, without explanation or rationale, is of diminished probative value and is insufficient
to establish a claim. 14 Without explaining how bending over to pick up mail caused or contributed
to appellant’s injuries, Dr. Manaparambil’s medical evidence is of limited probative value. 15 For
these reasons, her March 1, 2018 Form CA-20 is insufficient to meet appellant’s burden of proof.
Dr. Granberry’s January 19, 2018 medical note indicated that appellant would be unable to
work from January 19 to 24, 2018. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.16 Dr. Granberry’s medical evidence, therefore, is insufficient to establish
appellant’s burden of proof.
Appellant also submitted an August 6, 2018 medical report from Dr. Lieder signed only by
a transcriptionist and a February 1, 2018 Form CA-17 with an illegible signature. The Board has
consistently held that a report that is unsigned by a physician or bears an illegible signature lacks
proper identification and cannot be considered probative medical evidence as the author cannot be
identified as a physician. 17 For this reason, Dr. Lieder’s medical report and the Form CA-17 are
insufficient to establish appellant’s burden of proof.
The remaining medical evidence consists of a January 31, 2018 diagnostic report from
Dr. Katz in which he reviewed an MRI scan of appellant’s left knee. Diagnostic tests, standing
alone, lack probative value as they do not provide an opinion on causal relationship between
appellant’s employment duties and the diagnosed conditions. 18 Accordingly, Dr. Katz’s diagnostic
report is insufficient to establish causal relationship.
As appellant has not submitted rationalized medical evidence establishing that his left knee
injury is causally related to the accepted January 19, 2018 employment incident, the Board finds
that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left knee injury
causally related to the accepted January 19, 2018 employment incident.

14

See J.R., Docket No. 18-1679 (issued May 6, 2019); M.C., Docket No. 18-0361 (issued August 15, 2018);
Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).
15

See A.P., Docket No. 19-0224 (issued July 11, 2019).

16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

K.C., Docket No. 18-1330 (issued March 11, 2019).

18

See J.M., Docket No. 17-1688 (issued December 13, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the September 11, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 29, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

